Citation Nr: 0007028	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1949 to 
November 1952 and from August 1953 to April 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening of the claim for service connection for peripheral 
neuropathy.


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy was denied 
by the RO in a May 1994 rating decision.  The appellant was 
notified of the decision in June 1994 and of his appellate 
rights, but did not appeal the decision.

2.  Evidence associated with the claims folder since the May 
1994 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, which denied service 
connection for peripheral neuropathy, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (1999).

2.  The evidence received since the May 1994 rating decision 
is new and material, and the appellant's claim for service 
connection for peripheral neuropathy is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1994 rating decision, the RO denied service 
connection for peripheral neuropathy.  The evidence of record 
at that time were service medical records, private medical 
records, VA medical records, and the appellant's application 
for benefits.  None of the medical records established a 
diagnosis of peripheral neuropathy.  In the May 1994 rating 
decision, the RO stated that service connection was not 
warranted because the appellant had not brought forth 
evidence of peripheral neuropathy either in service or within 
one year following service.  In essence, the RO had 
determined that the appellant had not brought forth evidence 
of incurrence or aggravation of peripheral neuropathy in 
service, evidence of such to a compensable degree within one 
year following service, evidence of current peripheral 
neuropathy, or evidence of a nexus between a diagnosis of 
peripheral neuropathy and service.  Stated differently, the 
appellant had not submitted evidence of a well-grounded claim 
for service connection for peripheral neuropathy.  The 
appellant was notified in a June 1994 letter of the May 1994 
rating decision and of his appellate rights.  The appellant 
did not appeal the decision, and it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (1999).  A claim 
may not be reopened unless new and material evidence is 
submitted.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the May 1994 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the May 1994 rating decision, the appellant has brought 
forth competent evidence of a diagnosis of peripheral 
neuropathy.  The Board has determined that such evidence is 
new and material and serves to reopen the claim for service 
connection for peripheral neuropathy.  Specifically, the 
appellant has brought forth evidence of a post-service 
diagnosis of peripheral neuropathy.  Service connection had 
been previously denied because he had no current disability.  
That evidentiary defect has been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the RO had denied service connection, in part, 
for the failure to bring forth evidence of current 
disability.  The appellant has presented a new factual basis 
for considering the claim-a diagnosis that was previously 
missing.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Thus, as stated above, the Board has determined that the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a), and the claim is reopened.



ORDER

The claim for service connection for peripheral neuropathy is 
reopened.


REMAND

Following a January 1999 supplemental statement of the case 
(SSOC), which considered additional evidence and testimony as 
to the petition to reopen the claim for service connection 
for peripheral neuropathy, the appellant submitted additional 
evidence, which the RO has not considered.  Neither the 
appellant nor his representative have submitted a waiver 
which would allow the Board to review the evidence without 
prior RO review and consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999); see also 38 C.F.R. § 19.37(a) (1999).

Thus, this case must be remanded for due process purposes but 
the Board specifically defers the second step analysis, of 
determining whether the claim is well grounded, until this 
due process deficit has been rectified.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should review the additional 
evidence received following the January 
1999 SSOC and adjudicate whether the 
claim for service connection for 
peripheral neuropathy is well grounded.  

If the claim is determined to be not well 
grounded, there the analysis must end.  
If, however, it is determined that the 
claim is well grounded, then the claim 
should be adjudicate on the merits after 
ensuring that the duty to assist has been 
met.  

If the benefit sought is not granted, the 
appellant and his representative should 
be furnished an SSOC which addresses this 
evidence, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 



